DETAILED ACTION

In response to Amendments/Arguments 11/8/2022.  Claims 1-20 are pending.  Claims 1 and 17 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended claims 1 and 17 recite the term “light transmittance”.  While it is noted that paragraph 0073 recites the term “light transmittance”, this does not mean that “light transmittance” encompasses every single wavelength.  Indeed, when taking the term “light transmittance” in context with the whole paragraph, the specification recites specifically the wavelength range that is 500 to 700 nm.  While it is noted that the X-axis of the graph of Figure 5 is from 200 nm to 900 nm, this does not mean that light transmittance of the inventive elements is the same.  Examiner notes that the specification is silent to examples or recitation of UV, IR, microwave, and other ranges.  As such, there is no support for the term “light transmittance” which can include ranges outside of the disclosed range.

Allowable Subject Matter
Claims 11-16 and 18-20 are allowed.

Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive.  Applicant asserts that the newly amended term “light transmittance” would include all wavelengths known and as support, points to paragraph 0073 of the PG-Pub as support.  Examiner respectfully disagrees and notes that while paragraph 0073 recites the term “light transmittance”, this does not mean that “light transmittance” encompasses every single wavelength.  Indeed, when taking the term “light transmittance” in context with the whole paragraph, the specification recites specifically the wavelength range that is 500 to 700 nm.  While it is noted that the X-axis of the graph of Figure 5 is from 200 nm to 900 nm, this does not mean that light transmittance of the inventive elements is the same.  Examiner notes that the specification is silent to examples or recitation of UV, IR, microwave, and other ranges.  As such, there is no support for the term “light transmittance” which can include ranges outside of the disclosed range.  As such, the claims are finally rejected in light of Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783